


109 HR 5937 IH: Prescription Drug Benefit Equity Act

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5937
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and the
			 Workforce, and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To assure equitable treatment in health care coverage of
		  prescription drugs under group health plans, health insurance coverage,
		  Medicare and Medicaid managed care arrangements, Medigap insurance coverage,
		  and health plans under the Federal employees’ health benefits program
		  (FEHBP).
	
	
		1.Short titleThis Act may be cited as the
			 Prescription Drug Benefit Equity Act
			 of 2006.
		2.Equity in
			 provision of prescription drug coverage
			(a)Group health
			 plans
				(1)Public Health Service Act
			 amendments(A)Subpart 2 of part A of
			 title XXVII of the Public Health Service
			 Act is amended by adding at the end the following new
			 section:
						
							2707.Equity in
				provision of prescription drug coverage
								(a)Equity in
				provision of prescription drug coverage
									(1)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage, that provides for mail-order
				prescription drug coverage (as defined in paragraph (3)(A)) shall also provide
				non-mail-order prescription drug coverage consistent with paragraph (2).
									(2)Equitable
				coverageA plan or coverage provides non-mail-order prescription
				drug coverage consistent with this paragraph only if—
										(A)benefits under the
				non-mail-order prescription coverage are provided for in the case of all drugs
				and all circumstances under which benefits are provided under the mail-order
				prescription drug coverage;
										(B)no deductible or
				similar cost-sharing is imposed with respect to benefits under the
				non-mail-order prescription drug coverage unless such a deductible or similar
				cost-sharing is imposed with respect to benefits under the mail-order
				prescription drug coverage; and
										(C)the benefits for
				the non-mail-order coverage assures payments consistent with either (or both)
				of the following clauses:
											(i)The dollar amount
				of payment for prescription drug coverage is not less than the dollar amount of
				benefits provided with respect to the mail-order coverage for that same
				coverage.
											(ii)The cost-sharing
				(including deductibles, copayments, or coinsurance) imposed with respect to
				non-mail-order coverage is not greater (as a percentage of charges or dollar
				amount, as specified under the coverage) than the cost-sharing imposed with
				respect to the mail-order coverage.
											(3)DefinitionsFor
				purposes of this subsection:
										(A)Mail-order
				prescription drug coverageThe term mail-order prescription
				drug coverage means provision of benefits for prescription drugs and
				biologicals that are delivered directly to participants and beneficiaries
				through the mail or similar means.
										(B)Non-mail-order
				prescription drug coverageThe term non-mail-order
				prescription drug coverage means the provision of benefits for
				prescription drugs and biologicals through one or more local pharmacies.
										(C)Local
				pharmacyThe term local pharmacy means, with respect
				to a prescription drug or biological and a participant or beneficiary, an
				establishment that is authorized to dispense such drug or biological and that
				is located within such distance (not to exceed 5 miles in the case of a
				participant or beneficiary residing in an urban area or 10 miles in the case of
				a participant or beneficiary residing in a non-urban area) of the residence of
				such participant or beneficiary, as the Secretary of Health and Human Services
				shall prescribe.
										(b)ProhibitionsA
				group health plan, and a health insurance issuer offering group health
				insurance coverage in connection with a group health plan, may not provide
				monetary payments or rebates to an individual to encourage such individual to
				accept less than the minimum protections available under this section.
								(c)ConstructionNothing
				in this section shall be construed as preventing a plan or issuer from—
									(1)restricting the
				drugs for which benefits are provided under the plan or health insurance
				coverage, or
									(2)imposing a
				limitation on the amount of benefits provided with respect to such coverage or
				the cost-sharing that may be imposed with respect to such coverage,
									so long
				as such restrictions and limitations are consistent with subsection (a).(d)NoticeA
				group health plan under this part shall comply with the notice requirement
				under section 714(d) of the Employee Retirement
				Income Security Act of 1974 with respect to the requirements of this
				section as if such section applied to such
				plan.
								.
					(B)Section 2723(c) of such Act
			 (42 U.S.C.
			 300gg–23(c)) is amended by striking section 2704
			 and inserting sections 2704 and 2707.
					(2)ERISA
			 amendments(A)Subpart B of part 7 of
			 subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974 is amended by adding at the
			 end the following new section:
						
							714.Equity in
				provision of prescription drug coverage
								(a)Equity in
				provision of prescription drug coverage
									(1)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage, that provides for mail-order
				prescription drug coverage (as defined in paragraph (3)(A)) shall also provide
				non-mail-order prescription drug coverage consistent with paragraph (2).
									(2)Equitable
				coverageA plan or coverage provides non-mail-order prescription
				drug coverage consistent with this paragraph only if—
										(A)benefits under the
				non-mail-order prescription coverage are provided for in the case of all drugs
				and all circumstances under which benefits are provided under the mail-order
				prescription drug coverage;
										(B)no deductible or
				similar cost-sharing is imposed with respect to benefits under the
				non-mail-order prescription drug coverage unless such a deductible or similar
				cost-sharing is imposed with respect to benefits under the mail-order
				prescription drug coverage; and
										(C)the benefits for
				the non-mail-order coverage assures payments consistent with either (or both)
				of the following clauses:
											(i)The dollar amount
				of payment for prescription drug coverage is not less than the dollar amount of
				benefits provided with respect to the mail-order coverage for that same
				coverage.
											(ii)The cost-sharing
				(including deductibles, copayments, or coinsurance) imposed with respect to
				non-mail-order coverage is not greater (as a percentage of charges or dollar
				amount, as specified under the coverage) than the cost-sharing imposed with
				respect to the mail-order coverage.
											(3)DefinitionsFor
				purposes of this subsection:
										(A)Mail-order
				prescription drug coverageThe term mail-order prescription
				drug coverage means provision of benefits for prescription drugs and
				biologicals that are delivered directly to participants and beneficiaries
				through the mail or similar means.
										(B)Non-mail-order
				prescription drug coverageThe term non-mail-order
				prescription drug coverage means the provision of benefits for
				prescription drugs and biologicals through one or more local pharmacies.
										(C)Local
				pharmacyThe term local pharmacy means, with respect
				to a prescription drug or biological and a participant or beneficiary, an
				establishment that is authorized to dispense such drug or biological and that
				is located within such distance (not to exceed 5 miles in the case of a
				participant or beneficiary residing in an urban area or 10 miles in the case of
				a participant or beneficiary residing in a non-urban area) of the residence of
				such participant or beneficiary, as the Secretary of Health and Human Services
				shall prescribe.
										(b)ProhibitionsA
				group health plan, and a health insurance issuer offering group health
				insurance coverage in connection with a group health plan, may not provide
				monetary payments or rebates to an individual to encourage such individual to
				accept less than the minimum protections available under this section.
								(c)ConstructionNothing
				in this section shall be construed as preventing a plan or issuer from—
									(1)restricting the
				drugs for which benefits are provided under the plan or health insurance
				coverage, or
									(2)imposing a
				limitation on the amount of benefits provided with respect to such coverage or
				the cost-sharing that may be imposed with respect to such coverage,
									so long
				as such restrictions and limitations are consistent with subsection (a).(d)Notice under
				group health planThe imposition of the requirements of this
				section shall be treated as a material modification in the terms of the plan
				described in section 102(a)(1), for purposes of assuring notice of such
				requirements under the plan; except that the summary description required to be
				provided under the last sentence of section 104(b)(1) with respect to such
				modification shall be provided by not later than 60 days after the first day of
				the first plan year in which such requirements
				apply.
								.
					(B)Section 731(c) of such Act
			 (29 U.S.C.
			 1191(c)) is amended by striking section 711 and
			 inserting sections 711 and 714.
					(C)Section 732(a) of such Act
			 (29 U.S.C.
			 1191a(a)) is amended by striking section 711 and
			 inserting sections 711 and 714.
					(D)The table of contents in section 1 of
			 such Act is amended by inserting after the item relating to section 713 the
			 following new item:
						
							
								Sec. 714. Equity in provision of
				prescription drug
				coverage.
							
							.
					(3)Internal Revenue
			 Code amendmentsSubchapter B of chapter 100 of the Internal
			 Revenue Code of 1986 is amended—
					(A)in the table of
			 sections, by inserting after the item relating to section 9812 the following
			 new item:
						
							
								Sec. 9813. Equity in provision of
				prescription drug
				coverage.
							
							;
						and(B)by inserting after
			 section 9812 the following:
						
							9813.Equity in
				provision of prescription drug coverage
								(a)Equity in
				provision of prescription drug coverage
									(1)In
				generalA group health plan that provides for mail-order
				prescription drug coverage (as defined in paragraph (3)(A)) shall also provide
				non-mail-order prescription drug coverage consistent with paragraph (2).
									(2)Equitable
				coverageA plan provides non-mail-order prescription drug
				coverage consistent with this paragraph only if—
										(A)benefits under the
				non-mail-order prescription coverage are provided for in the case of all drugs
				and all circumstances under which benefits are provided under the mail-order
				prescription drug coverage;
										(B)no deductible or
				similar cost-sharing is imposed with respect to benefits under the
				non-mail-order prescription drug coverage unless such a deductible or similar
				cost-sharing is imposed with respect to benefits under the mail-order
				prescription drug coverage; and
										(C)the benefits for
				the non-mail-order coverage assures payments consistent with either (or both)
				of the following clauses:
											(i)The dollar amount
				of payment for prescription drug coverage is not less than the dollar amount of
				benefits provided with respect to the mail-order coverage for that same
				coverage.
											(ii)The cost-sharing
				(including deductibles, copayments, or coinsurance) imposed with respect to
				non-mail-order coverage is not greater (as a percentage of charges or dollar
				amount, as specified under the coverage) than the cost-sharing imposed with
				respect to the mail-order coverage.
											(3)DefinitionsFor
				purposes of this subsection:
										(A)Mail-order
				prescription drug coverageThe term mail-order prescription
				drug coverage means provision of benefits for prescription drugs and
				biologicals that are delivered directly to participants and beneficiaries
				through the mail or similar means.
										(B)Non-mail-order
				prescription drug coverageThe term non-mail-order
				prescription drug coverage means the provision of benefits for
				prescription drugs and biologicals through one or more local pharmacies.
										(C)Local
				pharmacyThe term local pharmacy means, with respect
				to a prescription drug or biological and a participant or beneficiary, an
				establishment that is authorized to dispense such drug or biological and that
				is located within such distance (not to exceed 5 miles in the case of a
				participant or beneficiary residing in an urban area or 10 miles in the case of
				a participant or beneficiary residing in a non-urban area) of the residence of
				such participant or beneficiary, as the Secretary of Health and Human Services
				shall prescribe.
										(b)ProhibitionsA
				group health plan may not provide monetary payments or rebates to an individual
				to encourage such individual to accept less than the minimum protections
				available under this section.
								(c)ConstructionNothing
				in this section shall be construed as preventing a plan from—
									(1)restricting the
				drugs for which benefits are provided under the plan; or
									(2)imposing a
				limitation on the amount of benefits provided with respect to such coverage or
				the cost-sharing that may be imposed with respect to such coverage,
									so long
				as such restrictions and limitations are consistent with subsection
				(a)..
					(b)Individual
			 health insurance(1)Part B of title XXVII of
			 the Public Health Service Act is
			 amended by inserting after section 2752 the following new section:
					
						2753.Equity in
				provision of prescription drug coverage
							(a)In
				generalThe provisions of section 2707 (other than subsection
				(d)) shall apply to health insurance coverage offered by a health insurance
				issuer in the individual market in the same manner as it applies to health
				insurance coverage offered by a health insurance issuer in connection with a
				group health plan in the small or large group market.
							(b)NoticeA
				health insurance issuer under this part shall comply with the notice
				requirement under section 714(d) of the Employee Retirement Income Security Act of
				1974 with respect to the requirements referred to in subsection (a)
				as if such section applied to such issuer and such issuer were a group health
				plan.
							.
				(2)Section 2762(b)(2) of such Act
			 (42 U.S.C.
			 300gg–62(b)(2)) is amended by striking section
			 2751 and inserting sections 2751 and 2753.
				(c)Application to
			 medicare managed care plans
				(1)Medicare
			 Advantage plansSection 1852(d)(1) of the
			 Social Security Act (42 U.S.C.
			 1395w–22(d)(1)) is amended—
					(A)by striking
			 and at the end of subparagraph (D);
					(B)by striking the
			 period at the end of subparagraph (E) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(F)meets the
				requirements of section 2753 of the Public
				Health Service Act with respect to individuals enrolled with the
				organization under this
				part.
							.
					(2)Section
			 1876Section 1876(c)(4) of the Social Security Act (42 U.S.C.
			 1395mm(c)(4)) is amended—
					(A)by striking
			 and at the end of subparagraph (A);
					(B)by striking the
			 period at the end of subparagraph (B) and inserting , and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(C)meets the requirements of section 2753
				of the Public Health Service Act with
				respect to individuals enrolled with the organization under this
				section.
							.
					(d)Application to
			 medicaid managed care plansTitle XIX of such Act (42 U.S.C. 1396 et
			 seq.) is amended by inserting after section 1925 the following new
			 section:
				
					1926.Equity in provision of prescription drug
		  coverage(a)In
				generalA State plan may not be approved under this title, and
				Federal financial participation not available under section 1903(a) with
				respect to such a plan, unless the plan requires each health insurance issuer
				or other entity with a contract with such plan to provide coverage or benefits
				to individuals eligible for medical assistance under the plan to comply with
				the provisions of section 2753 of the Public
				Health Service Act with respect to such coverage or benefits.
						(b)Waivers
				prohibitedThe requirement of subsection (a) may not be waived
				under section 1115 or section
				1915(b).
						.
			(e)Medigap and
			 medicare select policiesSection 1882 of such Act (42 U.S.C. 1395ss)
			 is amended—
				(1)in subsection
			 (s)(2), by adding at the end the following new subparagraph:
					
						(E)An issuer of a medicare supplemental
				policy (as defined in section 1882(g)) shall comply with the requirements of
				section 2753 of the Public Health Service
				Act with respect to benefits offered under such
				policy.
						;
				and
				(2)in subsection
			 (t)(1)—
					(A)in subparagraph
			 (B), by inserting subject to subparagraph (G), after
			 (B),
					(B)by striking
			 and at the end of subparagraph (E),
					(C)by striking the
			 period at the end of subparagraph (F) and inserting ; and,
			 and
					(D)by adding at the end
			 the following new subparagraph:
						
							(G)the issuer of the policy complies with
				the requirements of section 2753 of the Public
				Health Service Act with respect to enrollees under this
				subsection.
							.
					(f)FEHBPSection
			 8902 of title 5, United States Code, is amended by adding at the end the
			 following new subsection:
				
					(p)A contract may not
				be made or a plan approved which excludes does not comply with the requirements
				of section 2753 of the Public Health Service
				Act.
					.
			(g)Effective
			 dates(1)(A)Subject to subparagraph
			 (B), the amendments made by subsection (a) apply with respect to group health
			 plans for plan years beginning on or after January 1, 2007.
					(B)In the case of a group health plan
			 maintained pursuant to 1 or more collective bargaining agreements between
			 employee representatives and 1 or more employers ratified before the date of
			 enactment of this Act, the amendments made by subsection (a) do not apply to
			 plan years beginning before the later of—
						(i)the date on which the last collective
			 bargaining agreements relating to the plan terminates (determined without
			 regard to any extension thereof agreed to after the date of enactment of this
			 Act), or
						(ii)January 1, 2007.
						For
			 purposes of clause (i), any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by subsection (a) shall not be treated as a
			 termination of such collective bargaining agreement.(2)The amendments made by subsection (b)
			 apply with respect to health insurance coverage offered, sold, issued, renewed,
			 in effect, or operated in the individual market on or after January 1,
			 2007.
				(3)The amendment made by subsection (c)
			 apply to contracts for contract periods beginning on or after January 1,
			 2007.
				(4)The amendment made by subsection (d)
			 apply to Federal financial participation for State plan expenditures made on or
			 after January 1, 2007.
				(5)The amendments made by subsection (e)
			 apply with respect to medicare supplemental policies and medicare select
			 policies offered, sold, issued, renewed, in effect, or operated on and after
			 January 1, 2007.
				(6)The amendment made by subsection (f)
			 apply with respect to contracts for periods beginning on and after January 1,
			 2007.
				(h)Coordination of
			 administrationThe Secretary of Labor, the Secretary of the
			 Treasury, and the Secretary of Health and Human Services shall ensure, through
			 the execution of an interagency memorandum of understanding among such
			 Secretaries, that—
				(1)regulations,
			 rulings, and interpretations issued by such Secretaries relating to the same
			 matter over which two or more such Secretaries have responsibility under the
			 provisions of this Act (and the amendments made thereby) are administered so as
			 to have the same effect at all times; and
				(2)coordination of
			 policies relating to enforcing the same requirements through such Secretaries
			 in order to have a coordinated enforcement strategy that avoids duplication of
			 enforcement efforts and assigns priorities in enforcement.
				
